TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00207-CV


           Marjorie Green; Mischa Dick; Healthcare Excellence Institute, LLC;
                      and HealthSignal Partners, LLC, Appellants

                                               v.

                  Russell Poses, Individually and Derivatively on behalf of
                       Elevate Practice Management, Inc., Appellee


              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-19-002490, THE HONORABLE MADELEINE CONNOR, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss this appeal with prejudice,

explaining that they have settled their dispute. We grant the parties’ motion and dismiss the

appeal with prejudice. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed on Joint Motion

Filed: December 23, 2021